           Case 1:14-cv-00905-VSB Document 170 Filed 07/27/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                              7/27/21
IN RE: KEURIG GREEN MOUNTAIN                               :
SINGLE-SERVE COFFEE ANTITRUST                              :
LITIGATION                                                 :
                                                           :         14-md-2542 (VSB)
This Document Concerns All Related Actions :
---------------------------------------------------------- X               ORDER

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Defendant’s letter motion for leave to file excess pages for their

 summary judgment motion, (Doc. 1412), as well as oppositions filed by Plaintiffs TreeHouse

 Foods, Inc., Bay Valley Foods, LLC, and Sturm Foods, Inc., (together, “TreeHouse”) and the

 Direct Purchaser Plaintiffs (the “DPPs”), (Doc. 1413), and JBR, Inc., (Doc. 1414). I am also in

 receipt of Defendant’s letter motion for an extension filed on July 26, 2021. (Doc. 1426.)

 Accordingly, it is hereby:

          ORDERED that Defendant’s motion for leave to file excess pages, (Doc. 1412), is

 GRANTED IN PART and DENIED IN PART.

          IT IS FURTHER ORDERED that I adopt, in part, the page limit proposal submitted by

 TreeHouse and the DPPs. (See Doc. 1413.) Plaintiffs and Keurig shall each have 115 pages for

 opening briefs, followed by 115 pages for responsive briefs and 50 pages for reply. In response

 to TreeHouse’s and the DPPs’ question, (id. at 3 n.5), I direct the Plaintiffs to file one large

 memorandum of law divided into sections.

          IT IS FURTHER ORDERED that Plaintiffs’ proposal to adjust the briefing schedule, (see

 Doc. 1413), is DENIED at this time. The parties are directed to meet and confer and submit a

 joint filing on or before August 3, 2021, indicating whether the parties have agreed on any

 adjusted briefing schedule and, if not, the parties’ respective positions on the briefing schedule.
          Case 1:14-cv-00905-VSB Document 170 Filed 07/27/21 Page 2 of 2




         IT IS FURTHER ORDERED that Defendant’s letter motion for an extension of time,

 (Doc. 1426), is DENIED at this time. I will entertain extension requests in the upcoming August

 3, 2021 filing.

         The Clerk’s office is directed to terminate the open motions at Documents 1412 and

 1426.

 SO ORDERED.

Dated: July 27, 2021
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge
